DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 4-13, and 21 are currently pending. Claims 1 and 21 have been amended. Claim 1 has been amended to overcome the objection set forth in the Non-Final Office Action mailed on 08 April 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 (US Pub No. 2017/0006931 – previously cited) in view of Najafi et al. ‘776 (US Pub No. 2016/0100776 – previously cited) further in view of Whitehouse et al. ‘046 (US Pub No. 2019/0015046, provisional application filed 05 June 2016 – previously cited).
Regarding claim 1, Guez et al. ‘931 teaches a system (Fig. 5 system 200 and [0018]), comprising:
a hearing device for a user ([0113] hearing aid device 301);
a sensor operatively connected to the hearing device and adapted to detect a characteristic of the user and generate a sensor signal based on the characteristic, wherein the characteristic comprises at least one of eye movement and head movement of user ([Fig. 5 sensors 210, 220a-g and [0064]-[0065], [0073]-[0074], [0113]);
an accessory operatively connected to the hearing device (Fig. 5 alert system 255 and [0101]); and
a controller operatively connected to the hearing device (Fig. 5 processing block 235 and [0089]), wherein the controller is adapted to:
determine a short-term fall risk value based on the sensor signal ([0099]; Vestibular signals, interpreted as “fall risk value.”);
compare the short-term fall risk value to a fall risk threshold ([0099]; Vestibular signals are compared to a threshold, which is established from predetermined data, as described in [0097], which is interpreted as “fall risk threshold.”); and
generate a fall prevention output if the short-term fall risk value exceeds the fall risk threshold ([0100], [0106]);
wherein the controller is further adapted to set the fall risk threshold by at least one of
measuring a maximum displacement between a longitudinal axis of the user and a normal to the earth’s surface at the location of the user as a function of time ([0042], [0098]-[0099] gyroscope);
measuring a maximum velocity of displacement between a longitudinal axis of the user and a normal to the earth’s surface at the location of the user as a function of time ([0042], [0098]-[0099] accelerometer); or
evaluating a medical history of the user.
The embodiment of Fig. 5 teaches fall and collision detection and injury mitigation ([0018]). The embodiment of Fig. 5 teaches all of the elements of the current invention as mentioned above except for wherein the system is a fall prediction system.
System 100 of Fig. 2 uses physiological and movement data to anticipate when a user wearing system 100 is in imminent danger or is falling and activates an injury mitigation device to attempt to minimize potential injury from the fall or to prevent fall altogether ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 of Guez et al. ‘931 to predict fall as system 100 of Fig. 2 teaches that this would aid in minimizing potential injury from the fall or to prevent fall altogether ([0038]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for the controller determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the fall risk threshold.
Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated by inputting the above parameters to a statistical model ([0091]-[0097]). To identify that the subject is at a high risk of falling more accurately, the system continually adjusts the requisite threshold values based on the history of falls or other similar events detected by the algorithm ([0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
Guez et al. ‘931 in view of Najafi et al. ‘776 teaches all of the elements of the current invention as mentioned above except for wherein the controller is adapted to compare the sensor signal with one or more signals from the accessory to determine the accuracy of data being collected by the sensor.
Whitehouse et al. ‘046 teaches a wearable device that includes a processor that compares measurements from wearable sensors of a user to standard parameters (e.g. those stored in a memory on the garment and/or smartphone), and based on the comparison, may establish whether the user has achieved an accurate pose or not ([0032]). The accurate pose is a determination of whether the measurements from the wearable sensors are accurate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 in view of Najafi et al. ’76 to include comparing the sensor signal with one or more signals from the accessory to determine the accuracy of data being collected by the sensor as Whitehouse et al. ‘046 teaches that this will aid in the controller investigating the cause of the inaccurate data and determine a correction that may lead to success ([0033]).
Regarding claim 2, Guez et al. ‘931 teaches wherein the controller is a component of the accessory (Fig. 5 processor 240 of processing block 235 can generate and transmit alarm activation signals configured to activate alert system 255, as described in [0101].).
Regarding claim 4, Guez et al. ‘931 teaches comprising a second sensor operatively connected to the hearing device and adapted to detect a second characteristic of the user and generate a second sensor signal based on the second characteristic (Fig. 5 sensors 220a-g and [0074], [0113]), wherein the controller is adapted to determine the short-term fall risk value based on the sensor signal and the second sensor signal ([0099]).
Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for wherein the controller is adapted to determine the long-term fall-risk value based on the sensor signal and the second sensor signal.
Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated by inputting the above parameters to a statistical model ([0091]-[0097]). To identify that the subject is at a high risk of falling more accurately, the system continually adjusts the requisite threshold values based on the history of falls or other similar events detected by the algorithm ([0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a long-term fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the long-term fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
Regarding claim 5, Guez et al. ‘931 teaches wherein the second sensor (Fig. 5 sensors 220a-g and [0074], [0113]) is a component of the accessory (Fig. 5 sensors 210, 220a-g, alert system 255; Signals from the sensors can be processed in processing block 235 ([0089]), which would activate alert system 255.).
Regarding claim 6, Guez et al. ‘931 teaches wherein the accessory comprises at least one of a TV streamer, wireless audio streaming device, cell phone or landline streamer, Direct Audio Input (DAI) gateway, auxiliary audio input gateway, telecoil/magnetic induction receiver, hearing device programmer, charger, smartphone, smart glasses, and wearable or implantable health monitor ([0046]. [0106] safety device 250; Safety device 250 monitors incoming signals from the control to determine when it should deploy.).
Regarding claim 7, Guez et al. ‘931 teaches wherein the accessory comprises a body-wearable accessory (Fig. 5 safety device 250 and [0046], [0106]).
Regarding claim 9, Guez et al. ‘931 teaches wherein the fall prevention output comprises at least one of an audible, visual, and tactile signal provided to the user (Fig. 5 alert system 255 and [0101]).
Regarding claim 10, Guez et al. ‘931 teaches wherein the fall prevention output is provided to the user by the accessory ([0101] alert system 255).
Regarding claim 11, Guez et al. ‘931 teaches wherein the controller is further adapted to detect a fall (Abstract).
Regarding claim 12, Guez et al. ‘931 teaches wherein the hearing device further comprise hearing assistance components disposed within a housing of the hearing device, wherein the hearing assistance components comprise the controller (Fig. 6a hearing aid 301 and [0113]; Although not seen in the drawing for Fig. 6a, system 300 refers to a computer-related entity, including a controller, as explained in [0028]).
Regarding claim 13, Guez et al. ‘931 teaches wherein the fall prevention output comprises a transmission to one or more of a caregiver, medical professional, or the user (Fig. 5 data repository 242 and [0103]-[0104]; The data repository can be configured to collect and store data and information including raw signals from each of the sensors and results. This data and information can be communicated to the patient’s physician.), the transmission including at least one of the characteristic ([0072], [0074]), the short-term fall risk value ([0099] vestibular signal), the long-term fall-risk value.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 in view of Najafi et al. ‘776 further in view of Whitehouse et al.’ 046, as applied to claim 1, further in view of Hwang et al. ‘513 (US Pub No. 2009/0322513 – previously cited).
Regarding claim 8, Guez et al. ‘931 in view of Najafi et al. ‘776, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the controller is further adapted to determine the fall risk thresholds based on one or more settings of the accessory.
Hwang et al. ‘513 teaches triggering levels of an emergency alert for a monitoring device that can be first programmed with a general set based on age, gender, and normal medical conditions of a general population. These alert levels can be adjusted to fit a particular person ([0037]) by a subject or his/her physician through a keypad of a wearable device (Claim 2), which is an accessory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guez et al. ‘931 in view of Najafi et al. ‘776, as applied to claim 1, to include the accessory of Hwang et al. ‘513, as the accessory of Hwang et al. ‘513 would allow the controller to determine the fall risk thresholds. The keypad would allow the subject or his/her physician to manually adjust threshold levels to accommodate the change of physical conditions of a subject, such as change of heart rate or blood pressure caused by new medication or new treatment or new circumstances (Claim 2 of Hwang et al. ‘513), and to avoid false alarms ([0014]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Guez et al. ‘931 in view of Najafi et al. ‘776 further in view of Zhang ‘824 (US Pub No. 2015/0269824).
Regarding claim 21, Guez et al. ‘931 teaches a system (Fig. 5 system 200 and [0018]), comprising:
a hearing device for a user ([0113] hearing aid device 301);
a sensor operatively connected to the hearing device and adapted to detect characteristics of the user and generate a sensor signal based on the characteristics, wherein the characteristics comprise a physiological characteristic of the user ([Fig. 5 sensors 210, 220a-g and [0073]-[0074], [0113]);
an accessory operatively connected to the hearing device (Fig. 5 alert system 255 and [0101]); and
a controller operatively connected to the hearing device (Fig. 5 processing block 235 and [0089]), wherein the controller is adapted to:
determine a short-term fall risk value based on the sensor signal ([0099]; Vestibular signals, interpreted as “fall risk value.”);
compare the short-term fall risk value to a fall risk threshold ([0099]; Vestibular signals are compared to a threshold, which is established from predetermined data, as described in [0097], which is interpreted as “fall risk threshold.”); and
generate a fall prevention output if the short-term fall risk value exceeds the fall risk threshold ([0100], [0106]).
The embodiment of Fig. 5 teaches fall and collision detection and injury mitigation ([0018]). The embodiment of Fig. 5 teaches all of the elements of the current invention as mentioned above except for wherein the system is a fall prediction system.
System 100 of Fig. 2 uses physiological and movement data to anticipate when a user wearing system 100 is in imminent danger or is falling and activates an injury mitigation device to attempt to minimize potential injury from the fall or to prevent fall altogether ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 5 of Guez et al. ‘931 to predict fall as system 100 of Fig. 2 teaches that this would aid in minimizing potential injury from the fall or to prevent fall altogether ([0038]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 teaches all of the elements of the current invention as mentioned above except for the controller determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the fall risk threshold.
Najafi et al. ‘776 teaches (1) monitoring the user's physical activity; (2) automatically detecting the user's falls; and (3) assessing the user's risk of falling. The second and third tasks are based on the results obtained from the first ([0035]). The subject’s risk of falling during everyday life is computed by first quantifying the quality of the subject’s postural transitions. The lateral sway and jerkiness of the subject is estimated. The mean, standard deviation, and number of successive postural transitions are computed. The quality of physical activity is evaluated and the subject’s risk of falling is then evaluated by inputting the above parameters to a statistical model ([0091]-[0097]). To identify that the subject is at a high risk of falling more accurately, the system continually adjusts the requisite threshold values based on the history of falls or other similar events detected by the algorithm ([0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Guez et al. ‘931 to include determining a long-term fall-risk value based on the sensor signal; comparing the long-term fall-risk value to a fall risk threshold; and generating a fall prevention output if the long-term fall-risk value exceeds the fall risk threshold as Najafi et al. ‘776 teaches that adjusting the requisite threshold values based on the history of falls would aid in identifying a subject is at high risk of falling more accurately ([0098]).
The fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 as modified by Najafi et al. ‘776 teaches all of the elements of the current invention as mentioned above except for wherein the characteristics comprise an environmental characteristic; wherein the environmental characteristic comprises at least one of temperature, humidity, sound, light intensity, terrain, elevation, or ambient oxygen levels.
Zhang ‘824 teaches that a monitoring device solicits information about the wearer or the wear’s condition or environment so as to improve its fall detection analysis and avoid false positive detections. monitoring device uses wearer inputs to obtain information about the wearer’s physique, lifestyle, health, activity level and other information relevant to fall detection. The monitoring device further solicits any wearer inputs that may facilitate improved learning, analysis and sensing performed by the monitoring device. For example, when the monitoring device detects that position and elevation information is approximately unchanged throughout an evening, the monitoring device may solicit the wearer to confirm that he is at home, or on a specific floor of his house ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the characteristics of the fall prediction system of Fig. 5 of Guez et al. ‘931 as modified by Fig. 2 of Guez et al. ‘931 as modified by Najafi et al. ‘776 to include an environmental characteristic, wherein the environmental characteristic comprises at least one of temperature, humidity, sound, light intensity, terrain, elevation, or ambient oxygen levels as Zhang ‘824 teaches that this will aid in improving fall detection analysis and avoid false positive detections.
Response to Arguments
Applicant argues that Whitehouse et al. ‘046 does not teach “wherein the controller is adapted to compare the sensor signal with one or more signals from the accessory to determine the accuracy of data being collected by the sensor.” Rather, Whitehouse et al. ‘046 teaches that the sensor signal is compared to determine if the user’s execution of a yoga pose is accurate. Although this is true, Examiner respectfully disagrees with Applicant’s argument, as the determination of whether or not the sensor signals match a threshold value, or if the sensor signals are accurate, is indicative of the user’s execution of the yoga pose is accurate. As such, Applicant’s arguments are not persuasive.
Applicant argues that DeVaul et al. ‘021 does not teach “wherein the characteristics comprise an environmental characteristic; wherein the environmental characteristic comprises at least one of temperature, humidity, sound, light intensity, terrain, elevation, or ambient oxygen levels,” as mentioned in claim 21. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Zhang ‘824 teaches this. As such, claim 21 is now rejected under 35 U.S.C. 103 over Guez et al. ‘931 in view of Najafi et al. ‘776 further in view of Zhang ‘824.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791